MEMORANDUM OF DECISION.
The defendant was convicted in the Superior Court, Cumberland County, of unlawful trafficking in a schedule W drug, 17-A M.R.S.A. § 1103 (1983). On appeal, the defendant contends, inter alia, that the presiding justice improperly instructed the jury regarding evidence of the defendant’s prior conviction of robbery. While instructing the jurors that they should consider this evidence only on the issue of the defendant’s credibility, the presiding justice stated three times that robbery is a “very serious crime,” and also observed that “this particular crime does involve an element of dishonesty.” This type of comment by the presiding justice is clearly improper. State v. Chase, 490 A.2d 208, 209-11 (Me.1985). The justice magnified the prejudicial effect of these remarks by telling the jurors that the outcome of the case depended upon which witness they believed, the defendant or the arresting officer. Id. at 211. Although not objected to at trial, these instructions constitute obvious error.
Therefore, the entry is:
Judgment of conviction vacated.
Remanded for further proceedings consistent with the opinion herein.
All concurring.